J-A02008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SHAUN BITNER AND LORI BITNER,   :        IN THE SUPERIOR COURT OF
 HUSBAND AND WIFE                :             PENNSYLVANIA
                                 :
                Appellants       :
                                 :
                                 :
           v.                    :
                                 :
                                 :        No. 955 MDA 2018
 JONAS SHEEHAN, M.D., T. THOMAS  :
 ZACHARIA, M.D. AND THE MILTON   :
 S. HERSHEY MEDICAL CENTER D/B/A :
 PENN STATE MILTON S. HERSHEY    :
 MEDICAL CENTER D/B/A MILTON S.  :
 HERSHEY MEDICAL CENTER          :
 PHYSICIANS GROUP, PENN STATE    :
 HERSHEY RADIOLOGY               :

             Appeal from the Judgment Entered June 5, 2018
 In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                           2016-CV-2239-MM

                                 *****


 SHAUN BITNER AND LORI BITNER,   :        IN THE SUPERIOR COURT OF
 HUSBAND AND WIFE                :             PENNSYLVANIA
                                 :
                Appellants       :
                                 :
                                 :
           v.                    :
                                 :
                                 :        No. 956 MDA 2018
 JONAS SHEEHAN, M.D. AND THE     :
 MILTON S. HERSHEY MEDICAL       :
 CENTER D/B/A PENN STATE MILTON :
 S. HERSHEY MEDICAL CENTER D/B/A :
 MILTON S. HERSHEY MEDICAL       :
 CENTER PHYSICIANS GROUP         :
J-A02008-19



               Appeal from the Judgment1 Entered June 5, 2018
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                             2015-CV-1861-MM


BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY LAZARUS, J.:                                FILED MARCH 12, 2019

       Shaun Bitner and Lori Bitner (h/w) (collectively, “the Bitners”) appeal

from the judgment, entered in the Court of Common Pleas of Dauphin County,

following the denial of their motion for post-trial relief in this medical

malpractice action. After careful review, we affirm.2

       On March 11, 2015, the Bitners filed a professional liability complaint

(2015-CV-1861-MM) against Jonas Sheehan, M.D., and The Milton S. Hershey

Center3 d/b/a Penn State Milton S. Hershey Medical d/b/a Milton S. Hershey

Medical Center Physicians Group (collectively, “Hershey Medical Center”). On

March 17, 2016, the Bitners filed a second complaint against the original

defendants in the first action and added T. Thomas Zacharia, M.D., and Penn

State Hershey Radiology as defendants. Collectively the complaints alleged

____________________________________________


1 Although the Bitners’ notices of appeal state that they are appealing from
the order denying their post-trial motions, an order denying a post-trial motion
is not appealable until the order is reduced to a judgment. Because the order
was ultimately reduced to judgment and the notices of appeal were filed within
30 days of that date, the appeal is timely. Taxin v Shoemaker, 799 A.2d
859 (Pa. Super. 2002).

2  We, herein,        grant     the   Bitners’   application   for   post-submission
communication.

3 At all relevant times, Hershey Medical Center employed both Doctors
Sheehan and Zacharia.

                                           -2-
J-A02008-19



negligence, vicarious liability, and loss of consortium related to events

surrounding Mr. Bitner’s March 2014 back surgery and post-operative care.

In their complaints, the Bitners sought damages for medical expenses, work

loss and loss of earning capacity, pain and suffering, loss of life’s pleasures

and future losses.

      The complaints allege that on March 25, 2014, Dr. Sheehan performed

an L4-5 laminectomy and fusion on Mr. Bitner’s back. Mr. Bitner had been

experiencing lower back pain and radiating bilateral leg pain for years and was

not able to manage the pain long-term with epidural injections. Following

surgery, Mr. Bitner was put on a high dose of pain medication. Despite the

medication, Mr. Bitner experienced excruciating headaches and, in a matter

of days after surgery, became unable to walk. Nevertheless, Mr. Bitner was

discharged from the hospital and, because of his inability to walk unaided, was

confined to his bed at home. When the pain level became intolerable later on

the day of his discharge, Mr. Bitner’s daughter called 9-1-1 and he was taken

to the emergency room where he was readmitted to the hospital. After being

readmitted to Hershey Medical Center, an MRI was performed on Mr. Bitner.

Doctor Zacharia, a diagnostic radiologist, interpreted the lumbar MRI and

allegedly failed to recognize fluid collection posteriorly, as well as protruding

dorsal dura.   Mr. Bitner remained in the hospital until April 2, 2014, when he

was again discharged despite the fact that he was still experiencing pain and

had severe mobility issues.




                                      -3-
J-A02008-19



        Mr. Bitner consulted with another doctor, Dr. Perry Argires, who

performed additional surgeries on Mr. Bitner in an attempt to resolve the

issues that allegedly resulted from his March 2014 surgery and post-surgical

care.    During a December 2014 surgery, Dr. Argires removed misplaced

pedicle screws and discovered a dural leak and protruding nerve rootlets. Mr.

Bitner also alleged that during his March 25, 2014 surgery performed by Dr.

Sheehan, he suffered a dural tear4 that extended to the arachnoid layer and

was improperly repaired. Finally, Plaintiffs contended that Dr. Sheehan failed

to perform a foraminoctomy, a procedure to ease pressure on spinal nerves.

To date, Mr. Bitner remains in pain, cannot walk properly or resume his pre-

surgery activities, and is physically limited in his role at his self-owned and

operated carpentry business, being confined to a managerial position.

        Defendants, Dr. Zacharia and Hershey Medical Center filed a motion and

partial motion for summary judgment, respectively. On November 29, 2017,

the trial court heard oral argument and granted the Defendants’ motions. In

December 2017, the remaining Defendants proceeded to trial; the jury

returned a defense verdict, concluding that Dr. Sheehan was not negligent.

The Bitners filed post-trial motions that the trial court denied, following


____________________________________________


4 A dural tear is one of the most common complications of spine surgery in
which the thin covering over the spinal cord, the dura mater, is nicked by the
surgeon’s instruments. https://www.verywellhealth.com/cerebrospinal-fluid-
leak-and-dural-tears-296512 (last visited 2/5/19).




                                           -4-
J-A02008-19



argument, on May 16, 2018.              Final judgment was entered in favor of

Defendants on June 5, 2018. The Bitners filed timely notices of appeal 5 and

a court-ordered Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. The Bitners present the following twelve issues for our consideration:

       (1)    Whether the trial court erred in allowing defense expert Dr.
              Arnold to testify at trial and give his opinion when the
              opinions and facts provided in the supplemental answers to
              Plaintiffs’ interrogatories prepared by defense counsel and
              signed by Dr. Arnold failed to satisfy Pa.R.C.P. 4003.5 and
              Pa.R.E. 705.

       (2)    Whether the trial court erred in allowing Dr. Gupta to testify
              and give his opinions when his opinions went beyond the
              scope of his expert reports provided to Plaintiffs.

       (3)    Whether the trial court erred in granting Defendants’ motion
              in limine precluding Plaintiffs from presenting testimony as
              to conversations between Plaintiffs and healthcare
              providers, virtually all of whom were employees or agents
              of the Milton S. Hershey Medical Center, a defendant, as the
              conversations fit within well-recognized exceptions to the
              rule against hearsay.

       (4)    Whether the trial court erred in refusing to give an
              instruction regarding any potential harm caused by
              subsequent treating provider, Dr. Argires.

       (5)    Whether the trial court erred in allowing improper habit or
              routine practice evidence to be admitted to form the basis
              of why Defendant Sheehan was not negligent.
____________________________________________


5 As previously noted, the Bitners filed two separate complaints in this medical
malpractice action. The two cases were tried together and the trial court
issued a single order denying post-trial motions on both dockets.             In
compliance with Commonwealth v. Walker, 185 A.3d 969 (Pa. Super.
2018), the Bitners filed two separate notices of appeal in the trial court. See
Pa.R.A.P. 341 (when single order resolved issues arising on more than one
lower court docket, separate notices of appeal must be filed).



                                           -5-
J-A02008-19


      (6)    Whether the trial court erred in granting Defendants’ motion
             in limine precluding Plaintiffs from presenting [S]ocial
             [S]ecurity [D]isability records.

      (7)    Whether the trial court erred in failing to permit Plaintiffs’
             counsel the opportunity to read an MRI report of October
             2014, in his closing.

      (8)    Whether the trial court erred in failing to allow Plaintiffs an
             opportunity to amend their complaint to add additional
             claims based upon Plaintiffs’ expert reports.

      (9)    Whether the trial court erred in limiting Plaintiffs’ use of the
             deposition of Dr. Argires dated July 14, 2017, after
             Defendant waived all objections by not properly raising
             them at the time of deposition.

      (10) Whether the trial court erred in refusing to allow Dr. Argires
           to testify as to things he would have done differently.

      (11) Whether the trial court erred in allowing Defendants’
           economic expert to testify as to Mr. Bitner’s past and future
           economic loss based on income tax returns from Mr. Bitner’s
           business.

      (12) Whether the trial court erred in failing to allow Plaintiffs’
           actuary expert to use his second report completed on
           October 30, 2017.

Appellants’ Brief, at 4-6.

      In Zaleppa v. Seiwell, 9 A.3d 632 (Pa. Super. 2010), our Court set

forth the standard of review of a trial court's denial of a motion for post-trial

relief as follows:

      Our review is limited to determining whether the trial court abused
      its discretion or committed an error of law. See Paliometros v.
      Loyola, [] 932 A.2d 128, 132 (Pa. Super. 2007). “An abuse of
      discretion exists when the trial court has rendered a judgment
      that is manifestly unreasonable, arbitrary, or capricious, has failed
      to apply the law, or was motivated by partiality, prejudice, bias,
      or ill will.” Stalsitz v. Allentown Hospital, et al., [] 814 A.2d
766, 771 (Pa. Super. 2002) (citations omitted)[.] “If the alleged
      mistake concerned an error of law, we will scrutinize for legal


                                       -6-
J-A02008-19


      error.” Paliometros, supra at 132 (citation omitted). “On
      questions of law, our standard of review is de novo and our scope
      of review is plenary.” Straub v. Cherne Industries, [] 880 A.2d
561, 566 (Pa. 2005).

Id. at 635 (headnotes and pagination omitted; emphasis in original).

      The Bitners first contend that the trial court erred in permitting defense

expert, Dr. Paul M. Arnold, to testify at trial where his opinions and the facts

provided in supplemental answers to Plaintiffs’ interrogatories did not comply

with Pa.R.C.P. 4003.5 and Pa.R.E. 705. Specifically, the Bitners claim that the

defense did not provide any expert reports from Dr. Arnold and, in fact,

defense counsel provided answers for the doctor which the doctor only “signed

off on.” Appellants’ Brief, at 14. Because the answers to interrogatories were

not his own, the Bitners contend that Dr. Arnold’s testimony at trial went

“beyond the fair scope of anything provided to [them] prior to trial.” Id. at

22.

      Rule 4003.5(a) permits, in relevant part, an opposing party to discover

facts known and opinions held by an expert and acquired or developed in

anticipation of litigation or for trial. The party answering the interrogatories

may file as his answer a report of the expert or have the interrogatories

answered by his expert; the answer or separate report shall be signed by the

expert. Instantly, the Bitners neither explain how they know that Dr. Arnold

did not actually answer the interrogatories himself, nor do they produce any

evidence to show that counsel provided the answers and Dr. Arnold only




                                     -7-
J-A02008-19



“signed off on them.”6          We agree with the trial court’s statement that

“Plaintiffs’ counsel has provided no evidence for his specious claims that Dr.

Arnold had no part in preparing these Answers, and we find that the Answers

themselves clearly belie that claim.” Trial Court Opinion, 5/16/18, at 3.

         Instantly, the supplemental answers to Plaintiffs’ interrogatories

included the following expert testimony that Dr. Arnold anticipated giving at

trial:    general facts about Mr. Bitner’s medical and treatment records as

established by radiographic imaging; testimony to refute contentions put forth

by   Plaintiffs’   experts    that    Dr.      Sheehan   performed   an   inadequate

decompression at L4-5 and that he should have also operated on L3-4 and L5-

S1; testimony to refute Plaintiffs’ expert’s criticism of Dr. Sheehan’s surgical

technique in placing L4-5 pedicle screws; testimony to dispute Plaintiff’s

expert’s contention that Dr. Sheehan failed to perform a foraminotomy;

testimony disagreeing with Plaintiff’s expert’s criticism of Dr. Sheehan’s

surgical repair of a dural breach; testimony to refute Plaintiffs’ expert’s claims

that a cerebrospinal fluid (CSF)7 leak are visualized on two of Mr. Bitner’s

____________________________________________



6 We note that, alternatively, Plaintiffs may have waived this claim by not
raising this argument in their pretrial motion in limine. Rather, they claim in
their motion that Dr. Arnold only “partially answer[ed] some questions.”
Plaintiffs’ Motion In Limine, 11/2/17, at 2. Clearly this is a different argument
than saying the doctor did not prepare the answers himself.


7A CFS leak is caused by a tear or hole in the membrane that surrounds the
brain and spinal cord (dura). The tear allows the fluid that surrounds those



                                            -8-
J-A02008-19



MRIs; there was no delay in diagnosis and treatment by Dr. Sheehan; and an

opinion, based on review of imaging studies, that there is no radiographic

evidence of a CSF leak, protruding nerve rootlets, clumped rootlets or

arachnoiditis following Dr. Sheehan’s surgery and prior to Dr. Argires’ first

operation. Based on these answers, we agree with the trial court’s denial of

the Bitners’ motion in limine to exclude Dr. Arnold from testifying at trial. Dr.

Arnolds’ answers on the interrogatories were fairly representative of his trial

testimony. Accordingly, the Bitners have failed to prove any actual prejudice

or surprise from his testimony or any bad faith or willfulness by the

Defendants. See Neal v. Lu, 530 A.2d 103, 109 (Pa. Super. 1987), citing

Sindler v. Goldman, 454 A.2d 1054, 1058 n.8 (Pa. Super. 1982) (four factors

trial court should weigh in determining whether failure to comply with local

rule of discovery justifies exclusion of expert testimony are: “(1) the extent

of any actual prejudice or surprise suffered by the party against whom the

expert testified; (2) the ability of that party to cure the prejudice or surprise;

(3) the extent to which allowance of the testimony disrupted the orderly and

efficient trial of the case or of other cases in the court; and (4) the ‘bad faith

or willfulness’ of the party that has failed to comply with the order.”).

       In their next issue, the Bitners argue that the trial court impermissibly

allowed Dr. Rajiv Gupta, a neuroradiologist at Massachusetts General Hospital

____________________________________________


organs to leak. When it leaks out, the pressure around the brain and spinal
cord drops.    See https://medlineplus.gov/ency/article/001068.htm (last
visited 1/31/19).

                                           -9-
J-A02008-19



and an associate professor of radiology at Harvard Medical School, to testify

when his opinions went beyond the scope of his expert report.

      In his report, Dr. Gupta indicated that his primary role as an expert in

the case was to determine whether Dr. Zacharia’s interpretation of Dr. Bitner’s

imaging studies met the standard of care for a neuroradiologist. To that end,

Dr. Gupta reviewed various spine imaging studies to comment on reports

made by Plaintiffs’ expert, Robert Beatty, M.D., and Mr. Bitner’s surgeon, Dr.

Argires.   The Bitners specifically contend that because Dr. Zacharia was

granted summary judgment and dismissed from the case prior to trial, the

court should not have permitted Dr. Gupta to testify regarding the standard

of care provided by Dr. Sheehan, a neurosurgeon.

      A review of Dr. Gupta’s trial testimony reveals that Plaintiffs’ counsel

never objected to Dr. Gupta’s testimony.        In fact, Defense Attorney April

Simpson objected to Plaintiff’s counsel’s scope on cross-examination of Dr.

Gupta; the objection was overruled by the trial judge. See N.T. Jury Trial,

12/8/17, at 970 (“Objection.       He’s, I think outside the scope of direct

examination. Dr. Gupta did not offer any testimony on his direct examination

regarding the operation performed in terms of the procedure done, and I think

he’s way outside the scope of direct.”). Accordingly, we find the claim waived

for Plaintiffs’ failure to object to Dr. Gupta testifying either in their pre-trial

motions in limine or at trial. Pa.R.C.P. 227.1 (b)(1) (any error that could have

been corrected during trial by timely objection may not constitute grounds for

post-trial relief).

                                      - 10 -
J-A02008-19



       The Bitners next argue that the court erred in granting Defendants’

motion in limine8 that precluded Plaintiffs from presenting testimony regarding

conversations Plaintiffs had with several of their healthcare providers. The

Bitners contend that these conversations fall within a well-recognized

exception to the general rule against hearsay.                 Specifically, the Bitners

contend these conversations fall within the “Opposing Party Statement and

Then-Existing     Mental,     Emotional,       or   Physical   Condition”   exceptions.

Appellants’ Brief, at 26. Plaintiffs also state that “[a]nother hearsay exception

worth noting is the business records exception.” Id.

       An appellant is required to do more that “note” that a hearsay exception

applies to given testimony or cite generally to exceptions that may pertain to

____________________________________________


8   A trial court’s ruling on a pre-trial motion in limine:

       [I]s subject to an evidentiary abuse of discretion standard of
       review. “Questions concerning the admissibility of evidence lie
       within the sound discretion of the trial court, and we will not
       reverse the court’s decision absent a clear abuse of discretion. ‘An
       abuse of discretion may not be found merely because an appellate
       court might have reached a different conclusion, but requires a
       manifest unreasonableness, or partiality, prejudice, bias, or ill-
       will, or such lack of support as to be clearly erroneous.’” Grady
       v. Frito-Lay, Inc., [] 839 A.2d 1038, 1046 ([Pa/] 2003). In
       addition, to constitute reversible error, an evidentiary ruling must
       not only be erroneous, but also harmful or prejudicial to the
       complaining party.

Parr v. Ford Motor Co., 109 A.3d 682, 690-91 (Pa. Super. 2014) (internal
quotation marks and citations omitted, formatting modified) (quoting
Keystone Dedicated Logistics v. JGB Enterprises, 77 A.3d 1, 11 (Pa.
Super. 2013) (internal citations omitted)).



                                          - 11 -
J-A02008-19



that testimony.      It is not our duty as an appellate court to scour the record

for pertinent testimony and make arguments for the parties. Moreover, after

a pre-trial conference, the trial court held oral argument on the Defendants’

omnibus motion and amended motion in limine.               At the conclusion of

argument, the court entered an order stating, in relevant part, that:

       Plaintiff has agreed not to introduce statements concerning what
        a “PT girl said” or what “PT” should have done;

       Plaintiff has agreed not to introduce statements that Mrs. Bitner
        had with Mr. Bitner’s nurse with regard to pain medication;

       Plaintiff has agreed not to introduce conversations that Mrs. Bitner
        had with the patient advocate, Lori Yingst; and

       Plaintiff has agreed not to introduce testimony from Mr. Bitner
        concerning conversations he had with “some EMT” and “some PT”
        not associated with Hershey Medical Center.

Trial Court Order, 11/27/17, at ¶¶ 2(c)-(e), (h).          Plaintiffs cannot now

complain that the court improperly precluded these statements and

conversations when they specifically agreed not to admit them via court order.

        In their next issue the Bitners contend that the court erred in refusing

to instruct the jury regarding any potential harm caused by Mr. Bitner’s

subsequent treating provider, Dr. Argires. Here, because the jury concluded

that Dr. Sheehan was not negligent, it never reached the issue of causation

and, thus, the lack of an instruction concerning Dr. Argires’ subsequent

treatment of Mr. Bitner could not have contributed to its verdict.9 Thus, any
____________________________________________


9To prevail in a medical malpractice action, a plaintiff must establish a duty
owed by the physician to the patient, a breach of that duty by the physician,



                                          - 12 -
J-A02008-19



error concerning the failure to give a causation instruction was harmless. See

Boyle v. Independent Life Truck, Inc., 6 A.3d 492 (Pa. 2010).

       The Bitners next claim that the trial court erred in allowing improper

habit or routine practice evidence to be admitted to show Dr. Sheehan was

not negligent. Specifically, they claim that none of the Hershey Medical Center

employees involved in Mr. Bitner’s case had an independent recollection of

what occurred and, as a result, testified only about their normal routine or

habits in such circumstances.

       The admission or exclusion of evidence is a matter within the sound

discretion of the trial court. Bennyhoff v. Peppert, 790 A.2d 313 (Pa. Super.

2001). Pennsylvania Rule of Evidence 406 provides:

       Evidence of a person’s habit or an organization’s routine practice
       may be admitted to prove that on a particular occasion the person
       or organization acted in accordance with the habit or routine
       practice. The court may admit this evidence regardless of whether
       it is corroborated or there was an eyewitness.

Pa.R.E. 406.

       Plaintiffs identify a single instance where the court permitted habit or

routine practice evidence over Plaintiffs’ counsel’s objection. Specifically, on

direct examination of defense witness, Nurse Daniel Meese, Plaintiffs’ attorney

objected during the following line of questioning:


____________________________________________


that the breach was the proximate cause of the harm suffered, and the
damages suffered were a direct result of the harm. Toogood v. Owen J.
Rogal, D.D.S., P.C., 824 A.2d 1140, 1145 (Pa. 2003) (quotation marks and
citation omitted).

                                          - 13 -
J-A02008-19


       Defendants’ Attorney: And if a patient had the kind of pain
       situation that Mrs. Bitner described to the jury and which I’ve tried
       to fairly represent to you, would that be something you might
       document?

       Plaintiffs’ Attorney: Your Honor, I object to that. Would it be
       something you might document? I do not think that is an
       appropriate question.

       The Court: Why?

       Plaintiffs’ Attorney: Well, first of all - -

       The Court: What’s the basis?

       Plaintiffs’ Attorney: It says you might document. If Mr. Bitner -

       The Court: I think she’s laying the foundation. Ms. Simpson, are
       you laying a foundation for further questions?

       Attorney Simpson: Yes. I believe so.

       The Court: Overruled.

N.T. Jury Trial, 12/8/17, at 851-52. In the present case, Nurse Meese testified

that he did not have an independent recollection of “Mr. Bitner or whether or

not [Mrs. Bitner’s] recollection[10] fairly represents [Mr. Bitner’s] condition on

[March 28, 2017] during [his] shift.”          Id. at 850. However, Nurse Meese

indicated that even without personally remembering Mr. Bitner’s specific

condition, there is a place in a patient’s medical record to document a patient’s

pain score.     Id. at 851.      Nurse Meese testified a nurse could write “any

outstanding events that don’t fall within the normal documentation[,]” and

that in this specific situation “that would have been something that [he] would


____________________________________________


10Specifically, Mrs. Bitner testified that Mr. Bitner was “laying on his side, and
he is screaming, shaking, and something was going on with his legs.” N.T.
Jury Trial, 12/7/17, at 661.

                                          - 14 -
J-A02008-19



have put in the interdisciplinary narrative [of a patient’s medical chart].”   Id.

at 851-52.

      Here, Nurse Meese did not recall Mr. Bitner’s pain levels as testified by

Mrs. Bitner three days post-surgery.       The nurse’s testimony of common

routine when there was an unusual or outstanding event in a patient’s history

was relevant to whether, in fact, the nurse made a report regarding Mr.

Bitner’s unusual pain levels and symptoms on that date. This testimony bears

directly on whether the jury could infer that Mr. Bitner was experiencing high

levels of pain just days after surgery. We find no abuse of discretion in the

court’s admission of such evidence. Bennyhoff, supra.

      Any remaining claims of improperly admitted habit or routine practice

testimony have been waived for Plaintiffs’ failure to object to the testimony at

trial. See Pa.R.C.P. 227.1(b)(1)-(2); see also Law Office of Douglas T.

Harris v. Phila. Waterfront Partners, LP, 957 A.2d 1223, 1229 (Pa. Super.

2008) (to preserve claim of error for appellate review, party must make

specific objection to alleged error before trial court in timely fashion and at

appropriate stage of proceedings; failure to raise objection results in waiver

of underlying issue).




                                     - 15 -
J-A02008-19



       In their next issue on appeal, Plaintiffs contend that the trial court erred

in precluding them from presenting Mr. Bitner’s Social Security Disability

records indicating that he was totally disabled based upon arachnoiditis.11

       Instantly, the trial court granted the Defendants’ motion in limine and

excluded Mr. Bitner’s Social Security Disability records on the basis of

relevancy, concluding that the records were not relevant to the issues before

the jury -- specifically, whether Dr. Sheehan breached the standard of care

and/or caused Mr. Bitner’s total disability. Pursuant to Pa.R.E. 401, evidence

is relevant if: “(a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” Pa.R.E. 401.

       Plaintiffs claim that Mr. Bitner’s total disability, as established in his

Social Security medical records, goes to the standard of care in the case and

“would have assisted the jury to find that there was arachnoiditis caused by

CSF in the arachnoid, disputing Defendants’ argument that there was no CSF

leak and no arachnoiditis, and thus no negligence.” Appellants’ Brief, at 30.

       First, any medical opinions expressed in those records would have been

inadmissible hearsay.        Second, the records would not have gone to the

standard of care issue in the case; at best, they may have been relevant to

damages. However, because the jury determined that Dr. Sheehan was not
____________________________________________


11 Arachnoiditis is a pain disorder caused by the inflammation of the arachnoid,
one of the membranes that surround and protect the nerves of the spinal cord.
https://my.clevelandclinic.org/health/diseases/12062-arachnoiditis         (last
visited 2/4/19).

                                          - 16 -
J-A02008-19



negligent, damages was never an issue put before the jury for deliberation.

Therefore, any error on the trial part to exclude the evidence was harmless

error.

         Next, Plaintiffs argue that the trial court erred in failing to permit their

attorney to read an October 2014 MRI report to the jury in closing arguments.

         The trial court sustained defense counsel’s objection to Plaintiffs’ counsel

reading the MRI report during closing concluding that the reason the Plaintiffs

wanted to read the report went to a theory that had been precluded from trial.

Specifically, Defendants’ counsel objected, stating, “[h]e’s trying to suggest

to the jury that the negligence claim in this case is that he did an inadequate

decompression at L4-5, and that’s not the claim in the case.” N.T. Jury Trial,

12/11/17, at 42.       Plaintiffs’ counsel, however, argued that the reason for

reading the MRI report had to do with one of their theories in the case, failure

to perform a foraminotomy.          Id. at 43.     Specifically, Plaintiffs’ attorney

claimed that the MRI report would show that there was still stenosis seven

months after Dr. Sheehan’s surgery on Mr. Bitner, which would lend credence

to Plaintiffs’ theory that Dr. Sheehan did not perform a foraminotomy during

his March surgery.

         The trial court concluded that because Plaintiffs did not have any

testimony to support the theory that the existence of stenosis supported their

claim that Dr. Sheehan did not perform a foraminotomy, that line of argument

must be precluded. We agree. The court permitted Plaintiffs to argue that

the MRI radiologist repeatedly mentioned that there was a fluid collection after

                                        - 17 -
J-A02008-19



Dr. Sheehan’s surgery and that there were exposed rootlets and preexisting

scar tissue when Dr. Argires performed his later surgeries.            The issue

regarding whether Dr. Sheehan did an inadequate decompression of the L4-5

had been precluded from being argued in the case pre-trial; thus, the court

properly excluded that portion of the report denoting long-term stenosis in

regard to the laminectomy performed by Dr. Sheehan.

      In their next issue, the Bitners argue that the trial court erred in failing

to allow them to amend their complaint to add additional claims based upon

Plaintiffs’ expert reports. Specifically, they contend that from the date of their

second complaint, filed in March 2016, until the time of trial, their expert, Dr.

Beatty, wrote six reports expressing opinions regarding several areas in which

he believed Dr. Sheehan was negligent.        The Bitners claim they were not

seeking to add an entirely new claim, but were merely “seeking to enhance

an already-pleaded count of negligence based upon the same conduct to

comport the pleadings with Dr. Beatty’s reports.” Appellants’ Brief, at 34.

      In Shiflett v. Lehigh Valley Hosp., 174 A.3d 1066 (Pa. Super. 2017),

our Court explained:

      Under our rules of procedure, leave to amend a complaint is to be
      liberally granted. Hill v. Ofalt, [] 85 A.3d 540, 557 (Pa. Super.
      2014). Nevertheless, “[i]t is axiomatic that a party may not plead
      a new cause of action in an amended complaint when the new
      cause of action is barred by the applicable statute of limitations at
      the time the amended complaint is filed.” N.Y. State Elec. & Gas
      Corp. v. Westinghouse Elec. Corp., [] 564 A.2d 919, 928 ([Pa.
      Super.] 1989) (en banc); see also Echeverria v. Holley, [] 142
A.3d 29, 37 (Pa. Super. 2016) (“amendment introducing a new
      cause of action will not be permitted after the statute of limitations


                                     - 18 -
J-A02008-19


      has run in favor of a defendant” (brackets and citation omitted))
      []; Junk v. East End Fire Dep’t, [] 396 A.2d 1269, 1277-78 ([Pa.
      Super.] 1978). “[T]he test is whether an attempt is made to state
      facts which give rise to a wholly distinct and different legal
      obligation against the defendant.” Hodgen v. Summers, [] 555
A.2d 214, 215 ([Pa. Super. 1989]) (citation omitted)[.] The
      question is whether the operative facts supporting the claim were
      changed, not whether the amendment presented a new category
      of claim or theory of recovery.

Id. at 1083.

      First, we cannot find in the record a motion by Plaintiffs to amend their

complaint. Instead we note that during argument on December 4, 2017, on

Defendants’ pre-trial motion in limine, the court precluded Plaintiffs from

adding any more theories of negligence save for the two pled in their

complaints: (1) failure to perform a foraminotomy; and (2) failure to properly

seal a dural tear. The court’s ruling was proper where the additional areas

the Plaintiffs sought to introduce were entirely new theories of medical

malpractice, namely: failure to properly interpret imaging (CT scans; x-rays);

failure to adequately decompress the spine at L4-5; failure to perform inter-

body fusion during the March 2014 surgery; failing to terminate the surgery

early; and failing to include other levels of the spine in the March 2014

surgery. These theories differ from those the Plaintiffs’ complaints allege and,

thus, were properly excluded on the day of trial after the statute of limitations

had expired on their professional liability action.   Shiflett, supra (plaintiff

properly barred from amending complaint because it would introduce new

theory of case as to which defendant had not been put on notice before statute




                                     - 19 -
J-A02008-19



of limitations expired); 42 Pa.C.S. § 5524(2) (two-year statute of limitations

for negligence cause of action).

      In their next issue, Plaintiffs contend that the trial court erred in limiting

their use of Dr. Argires’ July 14, 2017 deposition and in refusing to allow Dr.

Argires to testify as to things he would have done differently. Specifically,

Plaintiffs claim that Defendants waived all objections to Dr. Argires’ deposition

testimony by not properly raising them at the time of deposition.

      First, Plaintiffs fail to cite where in the record the excluded portions of

Dr. Argires’ video deposition appear.      Plaintiffs merely state that “the trial

court erred in striking certain testimony regarding what Dr. Argires . . . would

have done differently.” Appellants’ Brief, at 38 (emphasis added). It is the

appellant’s duty to direct our Court to the part of the record that bears out his

or her contentions. See Pa.R.A.P. 2119(c). We will not comb the record to

cure any deficiency.    Rock v. Meakem, 61 A.3d 239 (Pa. Super. 2013).

Because we cannot evaluate the import or relevancy of the omitted testimony,

we find that this claim has been waived.

      Second, even if the issue were not waived we would find it meritless.

The July 14, 2017 deposition was a continuance of two prior depositions. At

those prior depositions, the parties agreed that all objections, except as to

form of question, were preserved until trial. Accordingly, the court properly

determined that Defendants did not waive their objection to portions of Dr.

Argires’ deposition testimony at trial.    Plaintiffs have not demonstrated or

produced any evidence to show that the waiver agreement was any different

                                      - 20 -
J-A02008-19



for the July 14th session. Thus, we discern of no trial court error. See Havasy

v. Resnick, 609 A.2d 1329, 1330 n.2 (Pa. Super. 1992) (admissibility of

evidence will be ruled upon at trial, generally, by trial judge; admissibility of

contents of depositions normally problem for trial judge to decide under laws

of evidence).

       Next, the Bitners contend that the trial court erred in allowing

Defendants’ economic expert to testify as to Mr. Bitner’s past and future

economic loss based on income tax returns from Mr. Bitner’s business.

       We note that even if the tax return information was improperly admitted

at trial, it was harmless error because the jury never reached the issue of

damages which includes lost, future wages.12
____________________________________________


12 Even if the issue had reached the jury we would find the claim meritless.
The consideration of loss of earning capacity is not solely the comparative
amount of money earned before or after an injury. Rather, the true test is
whether or not there is a loss of earning power, and of ability to earn money.
Typically, earnings that represent the result of combined capital and personal
services are not capable of establishing one’s earning power. See Serhan v.
Besteder, 500 A.2d 130 (Pa. Super. 1985); see also Holton v. Gibson, 166
A.2d 4 (Pa. 1960) (with respect to impairment of earning capacity, law
requires only proof that injured person’s economic horizons have been
shortened as result of tortfeasor’s negligence). However, where a business is
small and the income which it produces is principally due to the personal
services and attention of the owner, the earnings of the business may afford
a reliable criterion of the owner’s earning power.

Here, the trial court concluded Mr. Bitner’s business, Shaun Bitner Carpentry
and Remodeling, was very small in scope, operated out of the Bitner’s home,
and had no employees save for the occasional assistance of Mrs. Bitner. While
the business did use subcontractors for some of its work, the “earnings of the
business were based predominantly on Mr. Bitner’s labor and skills.” Trial
Court Opinion, 5/16/18, at 14. The court concluded that because the evidence



                                          - 21 -
J-A02008-19



       Finally, Plaintiffs claim that the trial court erred in failing to allow

Plaintiffs’ actuary expert to use his second report, dated October 30, 2017,

which dealt with past and future economic loss.

       Again, even if the court erred in excluding Cramer’s second report, it

was harmless error as the jury never reached the issue of damages.13
____________________________________________


showed Mr. Bitner’s business was personal to him and the earnings of the
business were a direct result of his own personal management and endeavors,
the tax returns accurately measured his earning capacity for purposes of
basing loss of earning capacity. We find no error in this legal conclusion or
ruling.

13 Similarly even if this issue had reached the jury, it has no merit. Plaintiffs’
actuary expert, Jonathan Cramer, provided two reports dated August 21, 2017
and October 30, 2017. Plaintiffs admit that Cramer’s first report used an
improper calculation to determine economic loss. The second report, using
government records, provided calculations for past and future income
economic loss based upon the median income of carpenters, supervisors of
construction trades and extraction workers and construction managers in Mr.
Bitner’s geographic area, Lancaster. Defendants claimed that Cramer’s
second report “set[] forth a completely new and different analysis of economic
loss projections, markedly different from that which was set forth within the
initial report dated August 21, 2017.” Brief in Support of Defendants’
Response in Opposition to Plaintiffs’ Motion in Limine to Preclude Defendants’
Expert Economist from Testifying from his Report, 11/13/17, at 4. In addition,
they acknowledged that Cramer’s “actuarial” assumption is nothing more than
“an attempt to estimate Mr. Bitner’s earning capacity through acquired skills
and abilities” where Cramer “has no education, training or expertise in the
field of vocational rehabilitation.” Center for Forensic Economic Studies
Review of October 30, 2017 report of Jonathan D. Cramer, FSA, 11/8/17, at
2.

Instantly, Mr. Bitner testified that after he graduated from high school in 1987,
he began his work in the construction industry taking a job with a builder
cleaning out houses and doing putty and trim work. N.T. Video Deposition,
8/11/17, at 11. Following that job, Mr. Bitner worked for his uncle installing
siding. Id. Mr. Bitner then started a business in 1989 with a friend where he



                                          - 22 -
J-A02008-19



       Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2019




____________________________________________


performed carpentry and home improvement projects. Id. at 13. In 1990,
Mr. Bitner started his current business, Shaun Bitner Carpentry and
Remodeling, which involved general construction projects such as remodeling,
building, plumbing, and electrical work. N.T. Jury Trial, 12/4/17, at 49.

The court excluded Cramer’s second report, finding there was no evidence
showing that Mr. Bitner had the qualifications to become a supervisor or
construction manager, or that he would have been likely to assume one of
those positions. As such, the court concluded that it was improper for
Cramer’s report to use those positions to base any projected future economic
losses upon. Consistent with the defense’s economic studies, Mr. Bitner’s
future losses were best based off of local Lancaster, Pennsylvania carpenters.
We agree with this determination where it is supported in the record. Nothing
in Mr. Bitner’s deposition testimony indicates that he was trained or qualified
to be a construction supervisor or manager.



                                          - 23 -